SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A Amendment No. 2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SIRRUS CORP. (Exact name of registrant as specified in its charter) Nevada N/A (State or Other Jurisdiction of Organization) (Primary Standard Industrial Classification Code) (I.R.S. Employer Identification Number) Nyeri Motor Services Building National Registered Agents Inc. of Nevada Moi Nyayo Way 711 S. Carson Street, Suite 6 Nyeri, Kenya Carson City, NV, 89701 +25 (472) 266-8059 (775) 882-4641 (Address and telephone number of registrant's (Name, address and telephone executive office) number of agent for service) Approximate date of commencement of proposed sale to the public : As soon as practicable after the effective date of this registration statement If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: [ X ] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting Company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting Company” in Rule 12b-2 of the Exchange Act. Large Accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting Company) CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Unit 1 Proposed Maximum Aggregate Offering Price Amount of Registration Fee 2 Common Stock, $0.00001 par value 30,000,000 $0.003 $90,000 $11.59 (1) The offering price has been arbitrarily determined by the Company and bears no relationship to assets, earnings, or any other valuation criteria. No assurance can be given that the shares offered hereby will have a market value or that they may be sold at this, or at any price. (2) Estimated solely for the purpose of calculating the registration fee pursuant to sections 6 (b), 13(e), or 14(g) of the Securities Act of 1933. The offering will conclude at the earlier of the sale of all shares or 120 days after this registration statement becomes effective with the Securities and Exchange Commission. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THE REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OF 1(A) MAY DETERMINE. 2 SIRRUS CORP. INITIAL PUBLIC OFFERING NO MINIMUM - MAXIMUM 30,000,000 SHARES Prior to this registration, there has been no public trading market for the common stock of Sirrus Corp., and it is not presently traded on any market or securities exchange. 30,000,000 shares of common stock are being offered for sale by the Company to the public. The price per share will be $0.003 for the duration of the offering. Funds raised under this offering will be held in a corporate escrow account and all funds raised regardless of the amount will be available to the Company. Our president and sole director will be responsible for the sale of shares. This investment involves a high degree of risk. A complete loss of the investment should be considered before deciding to invest in our Company. See “Risk Factors” beginning on page 13 . We are classified as a shell company as defined by Rule 405 and our independent accounting firm has expressed substantial doubt about our ability to continue as a going concern. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the prospectus. Any representation to the contrary is a criminal offense. This offering is self-underwritten. No underwriter or person has been engaged to facilitate the sale of shares of common stock in this offering. There are no underwriting commissions involved in this offering. As of the date of this prospectus there is currently no market for the company’s shares. The offering will conclude at the earlier of the sale of all shares or 120 days after this registration statement becomes effective with the Securities and Exchange Commission and will not be extended. We intend to contact an authorized OTC Bulletin Board market-maker for sponsorship of our securities on the OTC Bulletin Board upon the effectiveness of this registration statement, but there can be no assurance that we will be able to secure one. We intend to offer our stock for sale in all jurisdictions that our prospectus is valid in and are not limited to any region or country. We plan on operating our business in South America, starting in Africa. The informationin this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The Company is an emerging growth company, but the company has irrevocably opted out of the extended transition period for complying with new or revised accounting standards pursuant to section 107(B) of the Jump Start Business Act of 2012. An emerging growth company could be capable of taking advantage of several exceptions. See page 10 for a discussion of these exceptions. 3 TABLE OF CONTENTS Page No. Part I Prospectus Summary 5 Summary of the Offering 7 Summary of Financial Information 9 Risk Factors 13 Use of Proceeds 26 Determination of Offering Price 27 Dilution 27 Plan of Distribution 28 Description of Securities to be Registered 29 Interests of Named Experts and Counsel 31 Description of Business 32 Available Information 46 Legal Proceedings 46 Financial Statements 46 Management’s Discussion and Analysis of Financial Condition and results of Operations 50 Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 53 Directors and Executive Officers 53 Executive Compensation 54 Security Ownership of Certain Beneficial Owners and Management 56 Certain Relationships and Related Transactions 56 Legal Matters 58 Experts 58 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 58 Part II Other Expenses of Issuance and Distribution 60 Indemnification of Directors and Officers 60 Recent Sales of Unregistered Securities 60 Exhibits and Financial Statement Schedules 61 Undertakings 62 Signatures 63 4 PROSPECTUS SUMMARY This Prospectus, and any supplement to this Prospectus include “forward-looking statements”. To the extent that the information presented in this Prospectus discusses financial projections, information or expectations about our business plans, results of operations, products or markets, or otherwise makes statements about future events, such statements are forward-looking. Such forward-looking statements can be identified by the use of words such as “intends”, “anticipates”, “believes”, “estimates”, “projects”, “forecasts”, “expects”, “plans” and “proposes”. Although we believe that the expectations reflected in these forward-looking statements are based on reasonable assumptions, there are a number of risks and uncertainties that could cause actual results to differ materially from such forward-looking statements. These include, among others, the cautionary statements in the “Risk Factors” section beginning on page 8 of this Prospectus and the “Management's Discussion and Analysis of Financial Position and Results of Operations” section elsewhere in this Prospectus. Prospectus Summary This summary contains basic information about us and the offering. Because it is a summary, it does not contain all the information that you should consider before investing. You should read the entire prospectus carefully, including the risk factors and our financial statements and the related notes to those statements included in this prospectus. Except as otherwise required by the context, references in this prospectus to "we," "our," "us" and “Sirrus” refer to Sirrus Corp. Corporate Background We were incorporated on May 7, 2014 under the laws of the State of Nevada. Our registered statutory office is located at 711 S. Carson Street, Suite 6, Carson City, Nevada 89701, (775) 882-4641 . Our fiscal year end is August 31. We intend to design, market, and distribute electronic cigarettes (“e-cigarette”) in East Africa. Our products, services, as well as our website www.sirruscorp.com , are all in the start-up stage. We have no operations, sales or revenues, and a net loss of $19,161, therefore rely upon the sale of our securities to fund our operations. We have a going concern uncertainty as of the date of our most recent financial statements. We have no manufacturing capabilities and do not intend to develop any manufacturing capabilities. We rely on third party manufacturers for the production of the products we intend to sell to retailers and wholesalers and to online customers through our website. Our products are manufactured on a purchase-order basis with production being initiated following receipt of an initial payment from us. On September 17, 2014, we had executed two exclusive distribution agreements with two separate e-cigarette manufactures. Both agreements state that we shall undertake to buy not less than 100 of the aforesaid devices during the first three months from our manufacturer, of which exclusivity will become effective after the delivery of the initial sample order which we should place to the manufacturer in the first month, and the sample order should be no less than 100 devices. If an additional 100 devices are purchased in the first year, the exclusivity agreement shall continue for five full years thereafter. If we fail to purchase an additional 100 devices in the first year, the exclusivity agreements will be voided. The estimated costs associated in fulfilling the contractual requirements for the initial 100 Devices for both manufacturers are approximately $400.00. We estimate that the sale of 100% of the shares offered herein would allow us to implement our full Plan of Operations for our e-cigarette business, maintaining our filing obligations with the SEC, establishing an office, developing our website, hiring employees and begin to fill orders through our distributors . Selling at least 75% of the offered shares herein would allow us to keep our status current with the SEC and implement our Plan of Operations, though with some compromises. We estimate that the sale of at least 50% of the shares offered herein would allow us to keep our status current with the SEC but we would likely need more funds to implement our Plan of Operations. If we sell less than 25% of the shares offered herein, we would need more funds to implement our Plan of Operations and maintain our reporting obligations. 5 In order to fully carry out our full business plan and expand operations into other countries, we will need additional financing of approximately $180,000 for the next twelve months. The additional financing would cover fees relating to legal, accounting, consulting, investor relations, samples and inventory, website development, management fees, would allow us to pay a salary to our sole officer and director, and would allow us to private label our own products and to have distribution agreements in place. Our plan is to finalize our first distribution agreement by the end of February 2015 with a health food company that has multi locations and distribution agreements with three of the top 3 grocery chains in Kenya. We are currently in negotiations to finalize this distribution agreement. We believe that we will be able to maintain basic operations of meeting filing obligation and expenses relating to seeking additional financing if we raise 100%, 75%, 50% or 25% of this offering. Our company will use the funds available to pay for the expenses related to this offering and the expenses to maintain our reporting status for twelve months after the effective date. Our plan of operations is based on the net proceeds from this offer (gross proceeds less expenses related to this offering, estimated at a fixed cost of $10,000 and expenses to maintain our report status for twelve months after effective date, estimated at a fixed cost of $17,500). For full disclosure; see our Use of Proceeds table further in this prospectus. Our sole officer and director, Mr. Ahmed Guled, owns 100% of the outstanding shares and will own approximately 45% after this offering is completed, if all the offered shares are sold. Additionally, Mr. Guled is 74 years old and has no experience in the e-cigarette or tobacco business. At this time, we do not have any full or part-time employees and Mr. Guled is the only person devoting time to our operations of which he spends approximately 15 hours a week. 6 SUMMARY OF THE OFFERING As of August 31, 2014, we have 25,000,000 shares of common stock issued and outstanding and are registering additional 30,000,000 shares of common stock for offering to the public. We will attempt to sell all of the offered shares of common stock after this registration becomes effective. The price at which we are offering these shares is fixed at $0.003 per share for the duration of the offering. There is no arrangement to address the possible effect of the offering on the price of the stock. We will receive all proceeds from the sale of the common stock. The net proceeds to us from the sale of up to 30,000,000 shares offered at a public offering price of $0.003 per share will vary depending upon the total number of shares sold. Regardless of the number of shares sold, we expect to incur offering expenses estimated at approximately $10,000, $5,000 for legal and $5,000 for accounting. The table below shows the intended net proceeds from this offering we expect to receive for scenarios where we sell various amounts of shares. 25% 50% 75% 100% Shares Sold 7,500,0000 15,000,000 22,500,000 30,000,000 Gross Proceeds $22,500 $45,000 $67,500 $90,000 Less Offering Expenses $10,000 $10,000 $10,000 $10,000 Net Offering Proceeds 7 Securities being offered Up to 30,000,000 shares of common stock, $0.00001 par value per share Offering price per share $0.003 Common Stock Outstanding before Offering 25,000,000 common shares as of the date of this prospectus. Common Stock Outstanding after Offering 55,000,000 common shares (if all shares sold) Minimum number of shares to be sold in this Offering None Market for the common shares There is no public market for the common shares. The price per share is $0.003. Upon the effectiveness of this registration statement we intend to arrange for a broker dealer to apply on our behalf for quotation on the Over the Counter Market (“OTCQB”). There are no assurances that we can get a broker dealer to apply on our behalf or that our common stock will be approved for quotation on the OTCQB or that, if approved, any meaningful market for our common stock will ever develop. Use of proceeds We will receive all proceeds from the sale of the common stock. If all 30,000,000 common shares being offered are sold, the total gross proceeds to us would be $90,000. We intend to use the proceeds from this offering to maintain our reporting obligations with the SEC and implement our business plan. Detailed disclosures can be found in the section titled “Use of Proceeds”. Termination of the offering The offering will conclude at the earlier of the sale of all shares or 120 days after this registration statement becomes effective with the Securities and Exchange Commission. Terms of the offering Our president and sole director will sell the common stock upon effectiveness of this registration statement. You should rely only upon the information contained in this prospectus. We have not authorized anyone to provide you with information different from that which is contained in this prospectus. We are offering to sell shares of common stock and seeking offers only in jurisdictions where offers and sales are permitted. 8 SUMMARY OF FINANCIAL INFORMATION All references to currency in this Prospectus are to U.S. Dollars, unless otherwise noted. The following tables summarize certain information, which should be read in conjunction with the information set forth in the “Management's Discussion and Analysis of Financial Position and Results of Operations” section and the accompanying financial statements and the related notes included elsewhere in this prospectus. Balance Sheet: Three Months Ended November 30, 2014 May 7, 2014 (inception) through August 31, 2014 Total Assets: $12,160 $20,183 Total Liabilities: $6,452 $1,902 Working Capital: $5,708 $17,981 Operating Data: Three Months Ended November 30, 2014 May 7, 2014 (inception) through August 31, 2014 Revenue: Nil Nil Operating Expenses: $12,582 $6,719 Net Loss: $(12,582) $(6,719) Net Loss Per Common Share: $(0.00) $(0.00) As shown in the financial statements accompanying this prospectus, we have had no revenues to date and have incurred only losses since its inception. We have also had no operations and have been issued a “going concern” opinion from their auditors, based upon our reliance upon the sale of our common stock as the sole source of funds for our future operations. Being an Emerging Growth Company We are an emerging growth company, but we have irrevocably opted out of the extended transition period for complying with new or revised accounting standards pursuant to section 107(B) of the Jump Start Business Act of 2012. An issuer remains an emerging growth company until the earliest of: a. The last day of the fiscal year during which it had total annual gross revenues of $1 billion or more; b. The last day of the fiscal year following the fifth anniversary of its initial public offering date; c. The date on which it has, during the previous three-year period, issued more than $1 billion in non-convertible debt; or d. The date on which it is deemed to be a “large accelerated filer”, as defined in section 240.12b–2 of title 17, Code of Federal Regulations, or any successor thereto. 9 An emerging growth company could be capable of taking advantage of several exceptions, such as: · Exemption under Sections 14(a) and (b) of the Securities Exchange Act of 1934, which would reduce the regulatory requirements relating to the disclosures, reports and communications that are typically associated with the process of public registration and permit the engagement in certain communications with potential investors who are qualified institutional buyers or institutions that are accredited investors. Pursuant to Section 105(c) of the JOBS Act, Section 5 of the Securities Act will be amended to permit an emerging growth company or any person authorized to act on behalf of an emerging growth company to engage in oral or written communications with potential investors that are qualified institutional buyers or institutions that are accredited investors. · Say-On-Pay. Section 14A(e) of the Exchange Act has been amended to exempt emerging growth companies from the “say-on-pay”, “say-on-pay frequency” and “say-on-golden parachute” requirements that were enacted as part of the Dodd-Frank Wall Street Reform and Consumer Protection Act. After cessation of emerging growth company status, if an issuer was an emerging growth company for less than two years after its initial public offering date, it must hold a say-on-pay vote no later than the end of the three-year period beginning on the date it is no longer an emerging growth company. Any other company that has ceased to be an emerging growth company must hold a say-on-pay vote no later than the end of the one-year period beginning on the date it is no longer an emerging growth company. In addition, following cessation of emerging growth company status, a company will become subject to the say-on-pay-frequency and say-on-golden parachute provisions of Rule 14a-21 promulgated under the Exchange Act. · Pay-versus-Performance. Section 14(i) of the Exchange Act has been amended to exempt emerging growth companies from the pay versus-performance requirements that were enacted as part of the Dodd-Frank Act. The SEC has not yet finalized the regulations implementing the pay-versus-performance requirements of the Dodd-Frank Act. CEO Pay Ratio Disclosure. Section 953(b)(1) of the Dodd-Frank Act has been amended to exempt emerging growth companies from the requirement to compare CEO compensation to the median of the annual total compensation of all employees of the issuer other than the CEO. The SEC has not yet finalized the regulations implementing the pay ratio disclosure requirements of the Dodd-Frank Act. · Compensation Disclosures. Emerging growth companies may comply with the less burdensome executive compensation disclosure requirements applicable to any issuer with a market value of less than $75 million of outstanding voting and nonvoting common equity held by non-affiliates. Currently these provisions are set forth in Item 402(l) through (r) of Regulation S-K as applicable to smaller reporting companies. · Financial Statement Requirements. Section 7 of the Securities Act has been revised to require that two years, rather than three years, of audited financial statements be included in any registration statement filed with the SEC by an emerging growth company. Similarly, an emerging growth company need only present its Management’s Discussion and Analysis of Financial Condition and Results of Operations for each period for which financial statements are presented rather than the periods required by Item 303 of Regulation S-K. Furthermore, an emerging growth company need not present selected financial data for any period prior to the earliest audited period presented in connection with its initial public offering. In addition, an emerging growth company need not comply with any new or revised financial accounting standard until such date that a company that is not an “issuer”, as defined in Section 2 of the Sarbanes Oxley Act of 2002 (generally, a nonpublic company), is required to comply with such new or revised accounting standard. Similar changes were also made to Section 13(a) of the Exchange Act. 10 · Internal Control over Financial Reporting. Section 404(b) of Sarbanes-Oxley has been amended to exempt emerging growth companies from the requirement to obtain an attestation report on internal control over financial reporting from the issuer’s registered public accounting firm. Currently, this requirement is only applicable to “accelerated filers” and “large accelerated filers” as defined in Rule 12b-2 promulgated under the Exchange Act. · PCAOB Rules. The Public Company Accounting Oversight Board must exclude emerging growth companies from any rules it might adopt addressing mandatory audit firm rotation or requiring a supplement to the auditor’s report in which the auditor would provide additional information about the audit and the financial statements of the issuer (a so-called auditor discussion and analysis). No PCAOB rules adopted after the date of enactment of the JOBS Act will apply to an emerging growth company unless the SEC determines that the application of such rules is necessary or appropriate in the public interest, after considering the protection of investors and whether the action will promote efficiency, competition and capital formation. We could also be entitled to exemptions under Section 14(a) and (b) of the Securities Exchange Act of 1934, as described below: a. Solicitation of proxies in violation of rules and regulations. It shall be unlawful for any person, by the use of the mails or by any means or instrumentality of interstate commerce or of any facility of a national securities exchange or otherwise, in contravention of such rules and regulations as the Commission may prescribe as necessary or appropriate in the public interest or for the protection of investors, to solicit or to permit the use of his name to solicit any proxy or consent or authorization in respect of any security (other than an exempted security) registered pursuant tosection 12. b. Giving or refraining from giving proxy in respect of any security carried for account of customer 1. It shall be unlawful for any member of a national securities exchange, or any broker or dealer registered under this title, or any bank, association, or other entity that exercises fiduciary powers, in contravention of such rules and regulations as the Commission may prescribe as necessary or appropriate in the public interest or for the protection of investors, to give, or to refrain from giving a proxy, consent, authorization, or information statement in respect of any security registered pursuant to section 12, or any security issued by an investment company registered under the Investment Company Act of 1940, and carried for the account of a customer. 2. With respect to banks, the rules and regulations prescribed by the Commission under paragraph (1) shall not require the disclosure of the names of beneficial owners of securities in an account held by the bank on December 28, 1985, unless the beneficial owner consents to the disclosure. The provisions of this paragraph shall not apply in the case of a bank which the Commission finds has not made a good faith effort to obtain such consent from such beneficial owners. All the exemptions described above could be available to us, but we have irrevocably opted out of the extended transition period for complying with new or revised accounting standards pursuant to section 107(B) of the Jump Start Business Act of 2012. 11 We are a smaller reporting company. Regardless of whether also qualified as an “emerging growth company” or not, “smaller reporting companies” are exempt from complying with various regulations that the SEC determines would be unduly burdensome or costly for these companies. These include, among others, the costly auditor attestation of internal controls under Sarbanes-Oxley Rule 404(b), the lengthy and often complex Compensation Discussion and Analysis (CD&A) disclosure for proxy statements. The Company as a registered SEC Company does not think it is exempt from the recent Dodd-Frank “say-on-pay/frequency” legislation requiring shareholders to vote on senior executives compensation required, it is the Companies intention to comply with the “say-on-pay” shareholder vote requirements as well the shareholder vote on frequency requirements. We have not and will not communicate with potential investors that are qualified institutional buyers or institutional accredited investors in reliance on Section 5(d) of the Securities Act. There are no research reports or supplementary documents that would be distributed in reliance of section 2(a)(3) of the Securities Act of 1933 added by section 105(a) of the Jump Our Business Startups Act. No broker or dealer is participating and no broker or dealer will participate in the Company’s offering. We intend to offer our stock for sale in all jurisdictions that our prospectus is valid in and is not limited to any region or country. We believe that this offering is not subjected to Rule 419 of Regulation C because: a. we are a development stage company that has a specific business plan and purpose; and b. has no plan to engage in a merger or acquisition with an unidentified company or companies, or other entity or person. All the proceeds from this offering will be used according to our Use of Proceeds. There are no similar offerings or companies with which our president has been involved. There are no affiliates to the Company at this time and no one is assisting the president in this offering. 12 RISK FACTORS Please consider the following risk factors and other information in this prospectus relating to our business and prospects before deciding to invest in our common stock. This offering and any investment in our common stock involves a high degree of risk. You should carefully consider the risks described below and all of the information contained in this prospectus before deciding whether to purchase our common stock. If any of the following risks actually occur, our business, financial condition and results of operations could be harmed. The trading price of our common stock could decline due to any of these risks, and you may lose all or part of your investment. The Company made its best effort and applied its best knowledge to identify all material risks to an investor regarding this offering. Our company should be viewed as a high-risk investment and speculative in nature. An investment in our common stock may result in a complete loss of the invested amount. Please consider the following risk factors before deciding to invest in our common stock. Risk Factors Risks Associated with Our Financial Condition THERE IS SUBSTANTIAL UNCERTAINTY ABOUT OUR ABILITY TO CONTINUE OPERATIONS AS A GOING CONCERN In their audit report dated October 29, 2014; our auditors have expressed an opinion that substantial doubt exists as to whether we can continue as an ongoing business. Because our officers may be unwilling or unable to loan or advance us any additional capital, we believe that if we do not raise additional capital within twelve months of the effective date of this registration statement, we may be required to suspend or cease the implementation of our business plans. Due to the fact that there is no minimum and no refunds on sold shares, you may be investing in a company that will not have the funds necessary to develop its business strategies. As such we may have to cease operations and you could lose your entire investment. Because we have been issued an opinion by our auditors that substantial doubt exists as to whether we can continue as a going concern it may be more difficult to attract investors. IF WE ARE UNABLE TO SUCCESSFULLY MANAGE GROWTH, OUR OPERATIONS COULD BE ADVERSELY AFFECTED Our progress is expected to require the full utilization of our management, financial and other resources, which to date has occurred with limited working capital and partial devotion from our management (currently, about 15 hours per week). Our ability to manage growth effectively will depend on our ability to improve and expand operations, including our financial condition and to recruit, train and manage sales personnel. There can be no absolute assurance that management will be able to manage growth effectively. We expect to start generating revenue only after successfully completing all the steps described in our Plan of Operations, considering that we are able to secure contracts with possible vendors to sell our products. Our Plan of Operations is expected to be completed after a twelve month period starting upon the termination of this offering, granted that we have raised enough funds to do so. 13 IF WE DO NOT OBTAIN ADEQUATE FINANCING, OUR BUSINESS WILL FAIL, RESULTING IN THE COMPLETE LOSS OF YOUR INVESTMENT If we are not successful in earning revenues once we have started our business activities, we may require additional financing to sustain business operations. Currently, we do not have any arrangements for financing and can provide no assurance to investors that we will be able to obtain financing when required. Obtaining additional financing would be subject to a number of factors, including our ability to secure contracts with vendors to carry our products. These factors may have an effect on the timing, amount, terms or conditions of additional financing and make such additional financing unavailable to us. No assurance can be given that we will obtain access to capital markets in the future or that financing, adequate to satisfy the cash requirements of implementing our business strategies; will be available on acceptable terms. The inability of us to gain access to capital markets or obtain acceptable financing could have a material adverse effect upon the results of our operations and financial conditions. Risks Related To This Offering IF A MARKET FOR OUR COMMON STOCK DOES NOT DEVELOP, SHAREHOLDERS MAY BE UNABLE TO SELL THEIR SHARES A market for our common stock may never develop. We intend to contact an authorized OTC Bulletin Board market-maker for sponsorship of our securities on the OTC Bulletin Board upon the effectiveness of the registration statement of which this prospectus forms a part. However, our shares may never be traded on the bulletin board, or, if traded, a public market may not materialize. If our common stock is not traded on the bulletin board or if a public market for our common stock does not develop, investors may not be able to re-sell the shares of our common stock that they have purchased and may lose all of their investment. INVESTING IN THE COMPANY IS A HIGHLY SPECULATIVE INVESTMENT AND COULD RESULT IN THE ENTIRE LOSS OF YOUR INVESTMENT A purchase of the offered shares is highly speculative and involves significant risks. The offered shares should not be purchased by any person who cannot afford the loss of their entire investment. The business objectives of the company are also speculative, and it is possible that we could be unable to satisfy them. The company’s shareholders may be unable to realize a substantial return on their purchase of the offered shares, or any return whatsoever, and may lose their entire investment. For this reason, each prospective purchaser of the offered shares should read this prospectus and all of its exhibits carefully and consult with their attorney, business and/or investment advisor. INVESTORS CANNOT WITHDRAW FUNDS ONCE INVESTED IN THIS OFFERING. Once and investor makes a decision to invest in this offering, the funds are deposited into our corporate escrow account. Consequently, they cannot be withdrawn by the investor. Additionally, our sole officer and director, Mr. Guled does not have any prior experience conducting best efforts offerings and there can be no assurance that he will be able to sell any of the offered securities. Since there is no minimum in this offering, it is possible that we will not be able to raise enough money to develop our business, continue with our reporting obligations or operations; however any investors who have already invested will not be able to withdraw their funds. If we raise some money from investors, but not enough to develop our business, continue with our reporting obligations or operations, the investors who have participated in this offering may lose their entire investment. 14 BUYERS WILL PAY MORE FOR OUR COMMON STOCK THAN THE PRO RATA PORTION OF THE ASSETS ARE WORTH; AS A RESULT, INVESTING IN OUR COMPANY MAY RESULT IN AN IMMEDIATE LOSS The offering price and other terms and conditions regarding our shares have been arbitrarily determined and do not bear any relationship to assets, earnings, book value or any other objective criteria of value. Additionally, no investment banker, appraiser or other independent third party has been consulted concerning the offering price for the shares or the fairness of the offering price used for the shares. The arbitrary offering price of $0.003 per common share as determined herein is substantially higher than the net tangible book value per share of our common stock. Our assets do not substantiate a share price of $0.003. This premium in share price applies to the terms of this offering and does not attempt to reflect any forward looking share price subsequent to the company obtaining a listing on any exchange, or becoming quoted on the OTC Bulletin Board. IN THE EVENT THAT THE COMPANY’S SHARES ARE TRADED, THEY MAY TRADE UNDER $5.00 PER SHARE AND THUS WILL BE A PENNY STOCK. TRADING IN PENNY STOCKS HAS MANY RESTRICTIONS AND THESE RESTRICTIONS COULD SEVERLY AFFECT THE PRICE AND LIQUIDITY OF THE COMPANY’S SHARES. In the event that our shares are traded and our stock trades below $5.00 per share, our stock would be known as a “penny stock”, which is subject to various regulations involving disclosures to be given to you prior to the purchase of any penny stock. The U.S. Securities and Exchange Commission (the “SEC”) has adopted regulations which generally define a “penny stock” to be any equity security that has a market price of less than $5.00 per share, subject to certain exceptions. Depending on market fluctuations, our common stock could be considered to be a “penny stock”. A penny stock is subject to rules that impose additional sales practice requirements on broker/dealers who sell these securities to persons other than established customers and accredited investors. For transactions covered by these rules, the broker/dealer must make a special suitability determination for the purchase of these securities. In addition, he must receive the purchaser’s written consent to the transaction prior to the purchase. He must also provide certain written disclosures to the purchaser. Consequently, the “penny stock” rules may restrict the ability of broker/dealers to sell our securities, and may negatively affect the ability of holders of shares of our common stock to resell them. These disclosures require you to acknowledge that you understand the risks associated with buying penny stocks and that you can absorb the loss of your entire investment. Penny stocks are low priced securities that do not have a very high trading volume. Consequently, the price of the stock is often volatile and you may not be able to buy or sell the stock when you want to. SINCE OUR COMPANY’S SOLE OFFICER AND DIRECTOR CURRENTLY OWNS 100% OF THE OUTSTANDING COMMON STOCK, INVESTORS MAY FIND THAT HIS DECISIONS ARE CONTRARY TO THEIR INTERESTS Our sole officer and director, Mr. Guled, owns 100% of the outstanding shares and will own approximately 45% after this offering is completed. As a result, he may have control of the company and be able to choose all of our directors. His interests may differ from those of the other stockholders. Factors that could cause his interests to differ from the other stockholders include the impact of corporate transactions on the timing of business operations and his ability to continue to manage the business given the amount of time he is able to devote to the company. All decisions regarding the management of the company’s affairs will be made exclusively by our sole officer and director. Purchasers of the offered shares may not participate in the management of the company and therefore, are dependent upon his management abilities. The only assurance that the shareholders of the company, including purchasers of the offered shares, have that the company’s sole officer and director will not abuse his discretion in executing the company’s business affairs, is his fiduciary obligation and business integrity. Such discretionary powers include, but are not limited to, decisions regarding all aspects of business operations, corporate transactions and financing. Accordingly, no person should purchase the offered shares unless willing to entrust all aspects of management to the sole officer and director, or his successors. Potential purchasers of the offered shares must carefully evaluate the personal experience and business abilities of the company’s management. 15 Risks Related to Investing in Our Company BECAUSE WE HAVE A LIMITED OPERATING HISTORY, IT IS DIFFICULT TO EVALUATE YOUR INVESTMENT IN OUR STOCK. Evaluation of our business will be difficult because we have a limited operating history. We are in the development stage of our business and have not yet begun to offer our product. To date, we have no revenues to maintain us without additional capital injection if we determine to pursue a growth strategy before significant revenues are generated. We face a number of risks encountered by early-stage companies, including our need to develop infrastructure to support growth and expansion; our need to obtain long-term sources of financing; our need to establish our marketing, sales and support organizations; and our need to manage expanding operations. Our business strategy may not be successful, and we may not successfully address these risks. If we are unable to sustain profitable operations, investors may lose their entire investment in us. OUR OPERATING RESULTS MAY PROVE UNPREDICTABLE Our operating results are likely to fluctuate significantly in the future due to a variety of factors, many of which we have no control. Factors that may cause our operating results to fluctuate significantly include: our ability to generate enough working capital from future equity sales; the level of commercial acceptance by the market of our product; fluctuations in the demand; the amount and timing of operating costs and capital expenditures relating to expansion of our business, operations, infrastructure and general economic conditions. If realized, any of these risks could have a material adverse effect on our business, financial condition and operating results. WE REQUIRE ADDITIONAL FUNDING IN THE APPROXIMATE AMOUNT OF $180,, AS PLANNED, OVER THE NEXT TWELVE MONTHS. IF WE DO NOT SECURE THIS FUNDING, WE MAY NOT BE ABLE TO DEVELOP OUR BUSINESS AND DISTRIBUTE OUR PRODUCT, WHICH WILL PREVENT US FROM GENERATING REVENUES AND ACHIEVING PROFITABILITY. We anticipate that we will require approximately $180,000 over the next twelve months in order to develop our business. Our failure to raise such additional capital or generate the cash flows necessary to finance our business could force us to limit or cease our operations. Our business plan contemplates that we will expand our distribution throughout Africa. Accordingly, we will need to raise additional funds, and we may not be able to obtain additional debt or equity financing on favorable terms, if at all. Even if we are able to sell all of the shares being registered under this Prospectus, we will still require an additional $180,000 in order to carry out our anticipated business operations for the next twelve months. We are hopeful that once we are able to raise capital from this offering, we will be able to develop our website to the point where we will be able to generate some revenues and attract additional financing. However, there can be no assurance that we will be able to sell any of the shares under this Prospectus, develop our website to the point where it can generate revenues, or generate revenues off our operations. There can also be no assurance that we will be able to raise the additional capital we require to operate our business for the next twelve months. 16 If we raise additional equity financing, our stockholders may experience significant dilution of their ownership interests, and the per-share value of our common stock could decline. If we engage in debt financing, we may be required to accept terms that restrict our ability to incur additional indebtedness and force us to maintain specified liquidity or other ratios. If we need additional capital and cannot raise it on acceptable terms, we may not be able to, among other things, distribute and market our products, which would negatively impact our business and our ability to generate revenues and achieve profitability. IN THE EVENT THE COMPANY IS DISSOLVED, IT IS UNLIKELY THAT THERE WILL BE SUFFICIENT ASSETS REMAINING TO DISTRIBUTE TO THE SHAREHOLDERS In the event of the dissolution of the company, the proceeds realized from the liquidation of its assets, if any, will be distributed to the shareholders only after the claims of the company’s creditors are satisfied. In that case, the ability of purchasers of the offered shares to recover all or any portion of the purchase price for the offered shares will depend on the amount of funds realized and the claims to be satisfied there from. THE RECENT DEVELOPMENT OF ELECTRONIC CIGARETTES HAS NOT ALLOWED THE MEDICAL PROFESSION TO STUDY THE LONG-TERM HEALTH EFFECTS OF ELECTRONIC CIGARETTE USE. Because electronic cigarettes were recently developed the medical profession has not had a sufficient period of time to study the long-term health effects of electronic cigarette use. Currently, therefore, there is no way of knowing whether or not electronic cigarettes are safe for their intended use. If the medical profession were to determine conclusively that electronic cigarette usage poses long-term health risks, electronic cigarette usage could decline, which could have a material adverse effect on our business, results of operations and financial condition. THE MARKET FOR ELECTRONIC CIGARETTES IS A NICHE MARKET, SUBJECT TO A GREAT DEAL OF UNCERTAINTY AND IS STILL EVOLVING. Electronic cigarettes, having recently been introduced to market, are at an early stage of development, represent a niche market and are evolving rapidly and are characterized by an increasing number of market entrants. Our future sales and any future profits are substantially dependent upon the widespread acceptance and use of electronic cigarettes. Rapid growth in the use of, and interest in, electronic cigarettes is recent, and may not continue on a lasting basis. The demand and market acceptance for these products is subject to a high level of uncertainty. Therefore, we are subject to all of the business risks associated with a new enterprise in a niche market, including risks of unforeseen capital requirements, failure of widespread market acceptance of electronic cigarettes, in general or, specifically our products, failure to establish business relationships and competitive disadvantages as against larger and more established competitors. WE EXPECT THAT NEW PRODUCTS AND/OR BRANDS WE DEVELOP WILL EXPOSE US TO RISKS THAT MAY BE DIFFICULT TO IDENTIFY UNTIL SUCH PRODUCTS AND/OR BRANDS ARE COMMERCIALLY AVAILABLE. We will be developing new products, brands and packaging, the risks of which will be difficult to ascertain until these products and/or brands are commercially available. Any negative events or results that may arise as we develop new products or brands may adversely affect our business, financial condition and results of operations. 17 WE MAY NOT BE ABLE TO ADEQUATELY PROTECT OUR INTELLECTUAL PROPERTY RIGHTS IN CHINA OR ELSEWHERE, WHICH COULD HARM OUR BUSINESS AND COMPETITIVE POSITION. We believe that patents, trademarks, trade secrets and other intellectual property we use and are developing are important to sustaining and growing our business. We utilize third party manufacturers to manufacture our products in China, where the validity, enforceability and scope of protection available under intellectual property laws are uncertain and still evolving. Implementation and enforcement of Chinese intellectual property-related laws have historically been deficient, ineffective and hampered by corruption and local protectionism. Accordingly, we may not be able to adequately protect our intellectual property in China, which could have a material adverse effect on our business, results of operations and financial condition. Furthermore, policing unauthorized use of our intellectual property in China and elsewhere is difficult and expensive, and we may need to resort to litigation to enforce or defend our intellectual property or to determine the enforceability, scope and validity of our proprietary rights or those of others. Such litigation and an adverse determination in any such litigation, if any, could result in substantial costs and diversion of resources and management attention, which could harm our business and competitive position. WE MAY EXPERIENCE PRODUCT LIABILITY CLAIMS IN OUR BUSINESS, WHICH COULD ADVERSELY AFFECT OUR BUSINESS. The tobacco industry in general has historically been subject to frequent product liability claims. As a result, we may experience product liability claims from the marketing and sale of electronic cigarettes. Any product liability claim brought against us, with or without merit, could result in: • liabilities that substantially exceed our product liability insurance, which we would then be required to pay from other sources, if available; • an increase of our product liability insurance rates or the inability to maintain insurance coverage in the future on acceptable terms, or at all; • damage to our reputation and the reputation of our products, resulting in lower sales; • regulatory investigations that could require costly recalls or product modifications; • litigation costs; and • the diversion of management’s attention from managing our business. Any one or more of the foregoing could have a material adverse effect on our business, results of operations and financial condition. IF WE EXPERIENCE PRODUCT RECALLS, WE MAY INCUR SIGNIFICANT AND UNEXPECTED COSTS AND OUR BUSINESS REPUTATION COULD BE ADVERSELY AFFECTED. We may be exposed to product recalls and adverse public relations if our products are alleged to cause illness or injury, or if we are alleged to have violated governmental regulations. A product recall could result in substantial and unexpected expenditures that could exceed our product recall insurance coverage limits and harm to our reputation, which could have a material adverse effect on our business, results of operations and financial condition. In addition, a product recall may require significant management time and attention and may adversely impact on the value of our brands. Product recalls may lead to greater scrutiny by federal or state regulatory agencies and increased litigation, which could have a material adverse effect on our business, results of operations and financial condition. 18 WE CURRENTLY DO NOT HAVE PRODUCT RECALL INSURANCE We recognize that we may be subject to product recalls and, at present, do not have product recall insurance to mitigate for such a contingency. Accordingly, we cannot assure that the risks inherent to any potential product recall will be mitigated in all circumstances nor can we assure the continuing viability of our company in the event of any product recall. PRODUCT EXCHANGES, RETURNS, WARRANTY CLAIMS, DEFECT AND RECALLS MAY ADVERSELY AFFECT OUR BUSINESS. Any and all products are subject to customer service claims, malfunctions and defects, which may subject us to requests for product exchanges, returns, warranty claims and recalls. If we are unable to maintain a certain degree of quality control of our products we will incur costs of replacing and or recalling our products and servicing our potential customers. Any product returns, exchanges, and or recalls we may make will have a material adverse effect on our business, our operations and our profitability and will likely result in the loss of customers and goodwill. Moreover products that do not meet our quality control standards and or those products that do not comply with East African safety and health standards or that may be defective may reduce the effectiveness, enjoyment and or cause harm to property, person and or death to persons who use the product. Any such instance will likely result in claims against us and potentially subject us to liability and legal claims which may cause injury to our reputation, goodwill and operating results. OUR RESULTS OF OPERATIONS COULD BE ADVERSELY AFFECTED BY CURRENCY EXCHANGE RATES AND CURRENCY DEVALUATIONS. Our functional currency is the U.S. dollar; substantially all of our purchases and online sales will be in U.S. dollars. However, future local sales in East Africa will be in local currencies which may cause price fluctuations to customers due to changes in currency exchange rates. However, our manufacturers and suppliers are located in China. Fluctuations in exchange rates between our respective currencies could result in higher production and supply costs to us which would have a material adverse effect on our results of operations if we are not willing or able to pass those costs on to our potential customers. OUR PRODUCTS CONTAIN NICOTINE, WHICH IS CONSIDERED TO BE A HIGHLY ADDICTIVE SUBSTANCE. Our products contain nicotine, a chemical found in cigarettes and other tobacco products which is considered to be highly addictive. If the various African governments pass regulations that require us to reformulate, recall and or discontinue certain products we may sell from time to time, it may have a material adverse effect on our ability to market our products and have a material adverse effect on our business, financial condition, results of operations, cash flows and/or future prospects. Risks Related to Our Securities IF OUR COMMON STOCK IS QUOTED ON THE OVER-THE-COUNTER BULLETIN BOARD OR TRADED AND A PUBLIC MARKET FOR OUR COMMON STOCK DEVELOPS, SHORT SELLING COULD INCREASE THE VOLATILITY OF OUR STOCK PRICE Short selling occurs when a person sells shares of stock which the person does not yet own and promises to buy stock in the future to cover the sale. The general objective of the person selling the shares short is to make a profit by buying the shares later, at a lower price, to cover the sale. 19 Significant amounts of short selling, or the perception that a significant amount of short sales could occur, could depress the market price of our common stock. In contrast, purchases to cover a short position may have the effect of preventing or retarding a decline in the market price of our common stock, and together with the imposition of the penalty bid, may stabilize, maintain or otherwise affect the market price of our common stock. As a result, the price of our common stock may be higher than the price that otherwise might exist in the open market. If these activities are commenced, they may be discontinued at any time. These transactions may be effected on over-the-counter bulletin board or any other available markets or exchanges. Such short selling if it were to occur could impact the value of our stock in an extreme and volatile manner to the detriment of our shareholders. IF OUR SHARES ARE QUOTED ON THE OVER-THE-COUNTER BULLETIN BOARD, WE WILL BE REQUIRED TO REMAIN CURRENT IN OUR FILINGS WITH THE SEC AND OUR SECURITIES WILL NOT BE ELIGIBLE FOR QUOTATION IF WE ARE NOT CURRENT IN OUR FILINGS WITH THE SEC. In the event that our shares are quoted on the over-the-counter bulletin board, we will be required to remain current in our filings with the SEC in order for shares of our common stock to be eligible for quotation on the over-the-counter bulletin board. In the event that we become delinquent in our required filings with the SEC, quotation of our common stock will be terminated following a 30 day grace period if we do not make our required filing during that time. If our shares are not eligible for quotation on the over-the-counter bulletin board, investors in our common stock may find it difficult to sell their shares. Risks Associated with Management and Control Persons BECAUSE OUR MANAGEMENT HAS ONLY AGREED TO PROVIDE THEIR SERVICES ON A PART-TIME BASIS, THEY MAY NOT BE ABLE OR WILLING TO DEVOTE A SUFFICIENT AMOUNT OF TIME TO OUR BUSINESS OPERATIONS, CAUSING OUR BUSINESS TO FAIL Ahmed Guled, our sole officer and director, currently devotes approximately 15 hours per week to our business affairs. We do not have an employment agreement with Mr. Guled, nor do we maintain key life insurance for him. Currently, we do not have any full or part-time employees. If the demands of our business require the full business time of our management, he is prepared to devote more time to our operations, however, it is possible that he may not be able to devote sufficient time to the management of our business, as and when needed. If our management is unable to devote a sufficient amount of time to manage our operations, our business will fail. Though Mr. Guled is otherwise employed, we do not believe that he owes any fiduciary duty to his employer which may conflict with his ability to provide services to us. AS OUR BUSINESS ASSETS AND OUR DIRECTOR AND OFFICER ARE LOCATED IN KENYA, INVESTORS MAY BE LIMITED IN THEIR ABILITY TO ENFORCE US CIVIL ACTIONS AGAINST OUR ASSETS OR OUR DIRECTOR AND OFFICER. O ur business assets are located in Kenya and Mr. Guled, our sole director and officer is a resident of Kenya. Consequently, it may be difficult for United States investors to affect service of process upon our assets or our director or officer. It may also be difficult to realize upon judgments of United States courts predicated upon civil liabilities under U.S. Federal Securities Laws. A judgment of a U.S. court predicated solely upon such civil liabilities may not be enforceable in Kenya by a Kenyan court if the U.S. court in which the judgment was obtained did not have jurisdiction, as determined by the Kenyan court, in the matter. There is substantial doubt whether an original action could be brought successfully in Kenya against any of our assets or our directors or officers predicated solely upon such civil liabilities. You may not be able to recover damages as compensation for a decline in your investment. 20 IF WE ARE UNABLE TO HIRE AND RETAIN KEY PERSONNEL, WE MAY NOT BE ABLE TO IMPLEMENT OUR BUSINESS PLAN Due to the specified nature of our business, recruiting and retaining certain key personnel is essential to the development and operation of our business. Consequently, the loss of any of those individuals may have a substantial effect on our future success or failure. We may have to recruit qualified personnel with competitive compensation packages, equity participation, and other benefits that may affect the working capital available for our operations. Management may have to seek to obtain outside independent professionals to assist them in assessing the merits and risks of any business proposals as well as assisting in the development and operation of many company projects. No assurance can be given that we will be able to obtain such needed assistance on terms acceptable to us. Our failure to attract additional qualified employees or to retain the services of key personnel could have a material adverse effect on our operating results and financial condition. BECAUSE OUR MANAGEMENT IS INEXPERIENCED IN OPERATING OUR BUSINESS, OUR BUSINESS PLAN MAY FAIL Our management does not have any specific training in running an “e-cigarette” distribution business. With no direct training or experience in this area, our management may not be fully aware of many of the specific requirements related to working within this industry. As a result, our management may lack certain skills that are advantageous in managing our company. Consequently, our operations, earnings, and ultimate financial success could suffer irreparable harm due to management’s lack of experience in this industry. Additionally, Mr. Guled doesn’t have any experience operating a public company. Due to his lack of experience there is a risk that he will not be fully aware of all of the obligations of a public company and may not apportion resources appropriately to build the company’s business and also comply with all of its obligations as a public company. FUTURE SALES OF OUR COMMON STOCK MAY DEPRESS OUR STOCK PRICE. Our president holds 25,000,000 shares of our common stock. In the event the conditions of Rule 144 are met (see Plan of Distribution), sales of a substantial number of shares of common stock, including the sale of shares held by our President, in any public market after the closing of this offering would likely cause the market price of our common stock to decline. WE MAY INDEMNIFY OUR DIRECTORS AND OFFICERS AGAINST LIABILITY TO US AND OUR STOCKHOLDERS, AND SUCH INDEMNIFICATION COULD INCREASE OUR OPERATING COSTS. Our Bylaws allow us to indemnify our directors and officers against claims associated with carrying out the duties of their offices. Our Bylaws also allow us to reimburse them for the costs of certain legal defenses. Insofar as indemnification for liabilities arising under the Securities Act of 1933, as amended (the “Securities Act”), may be permitted to our directors, officers or control persons, we have been advised by the SEC that such indemnification is against public policy and is therefore unenforceable. Since our officers and directors are aware that they may be indemnified for carrying out the duties of their offices, they may be less motivated to meet the standards required by law to properly carry out such duties, which could increase our operating costs. Further, if our officers and directors file a claim against us for indemnification, the associated expenses could also increase our operating costs. Risks Related to the Company’s Market and Strategy WE FACE INTENSE COMPETITION AND OUR FAILURE TO COMPETE EFFECTIVELY COULD HAVE A MATERIAL ADVERSE EFFECT ON OUR BUSINESS, RESULTS OF OPERATIONS AND FINANCIAL CONDITION. 21 The electronic cigarette industry is extremely competitive. We compete with other sellers of electronic cigarettes, most notably British American Tobacco, Lorillard, Inc., Altria Group, Inc. and Reynolds American Inc., through their electronic cigarettes business segments; the nature of our competitors is varied as the market is highly fragmented and the barriers to entry into the business are low. We compete primarily on the basis of product quality, brand recognition, brand loyalty, service, marketing, advertising and price. We are subject to highly competitive conditions in all aspects of our business. The competitive environment and our competitive position can be significantly influenced by weak economic conditions, erosion of consumer confidence, competitors’ introduction of low-priced products or innovative products, cigarette excise taxes, higher absolute prices and larger gaps between price categories, and product regulation that diminishes the ability to differentiate tobacco products. WE MAY BE UNABLE TO GAIN ANY SIGNIFICANT MARKET ACCEPTANCE FOR THE PRODUCTS OR ESTABLISH A SIGNIFICANT MARKET PRESENCE The company’s growth strategy is substantially dependent upon its ability to market its product successfully to prospective vendors. However, its product may not achieve significant acceptance. Such acceptance, if achieved, may not be sustained for any significant period of time. Failure of the company’s product to achieve or sustain market acceptance could have a material adverse effect on our business, financial conditions and the results of our operations. THE COMPANY MAY BE UNABLE TO MANAGE ITS FUTURE GROWTH The company expects to experience growth for the foreseeable future, after we raise enough funds to start the implementation of our Plan of Operations. Its growth may place a significant strain on management, financial, operating and technical resources. Failure to manage this growth effectively could have a material adverse effect on the company’s financial condition or the results of its operations. BECAUSE THE INDUSTRY IS DEPENDENT UPON GENERAL ECONOMIC CONDITIONS AND UNCERTAINTIES, FUTURE DEVELOPMENTS COULD RESULT IN A MATERIAL ADVERSE EFFECT ON OUR BUSINESS. East African trade & industry is subject to economic changes and periodical fluctuations. Prolonged declines in the economy and/or a recession could have a material adverse effect on our business. The national economy is affected by numerous factors and conditions, all of which are beyond our control, including (a) Interest rates; (b) Inflation; (c) Employment levels; (d) Changes in disposable income; (e) Financing availability; (f) Federal and state income tax policies; and (g) Consumer confidence. WE MAY NOT BE ABLE TO ESTABLISH SUSTAINABLE RELATIONSHIPS WITH LARGE RETAILERS OR NATIONAL CHAINS. We believe the best way to develop brand and product recognition and increase sales volume is to establish relationships with large retailers and national chains. We may not be able to sustain these relationships or establish other relationships with large retailers or national chains or, even if we do so, sustain such other relationships. Our inability to develop and sustain relationships with large retailers and national chains will impede our ability to develop brand and product recognition and increase sales volume and, ultimately, require us to pursue and rely on local and more fragmented sales channels, which will have a material adverse effect on our business, results of operations and financial condition. WE DEPEND ON THIRD PARTY MANUFACTURERS TO MANUFACTURE AND PRODUCE THE PRODUCTS WE PLAN TO SELL TO RETAILERS. DISRUPTION OF OUR SUPPLY OR DISTRIBUTION CHAINS COULD ADVERSELY AFFECT OUR BUSINESS. 22 We depend on third party manufacturers for the production of products we intend to sell and distribute to retailers as a result, damage or disruption to our third party manufacturing or distribution capabilities due to weather, natural disaster, fire, environmental incident, terrorism, pandemic, strikes, the financial or operational instability of key suppliers, distributors, warehousing, and transportation providers, or other reasons could impair the manufacture or distribution of our products. If we are unable or it is not financially feasible tomitigate the likelihood or potential impact of such events, our business and results of operations could be negatively affected and additional resources could be required to restore our supply chain. INTERNET SECURITY POSES A RISK TO OUR E-COMMERCE SALES. We will generate a portion of our sales through e-commerce sales on our websites. Any compromise of our security or misappropriation of proprietary information could have a material adverse effect on our business, financial condition and results of operations. We will rely on encryption and authentication technology licensed from third parties to provide the security and authentication necessary to effect secure Internet transmission of confidential information, such as credit and other proprietary information. Advances in computer capabilities, new discoveries in the field of cryptography or other events or developments may result in a compromise or breach of the technology used by us to protect client transaction data. Anyone who is able to circumvent our security measures could misappropriate proprietary information or cause material interruptions in our operations. We may be required to expend significant capital and other resources to protect against security breaches or to minimize problems caused by security breaches. To the extent that our activities or the activities of others involve the storage and transmission of proprietary information, security breaches could damage our reputation and expose us to a risk of loss and/or litigation. Our security measures may not prevent security breaches. Our failure to prevent these security breaches may result in consumer distrust and may adversely affect our business, results of operations and financial condition. Risks Related to Government Regulation WE MAY FACE THE SAME GOVERNMENTAL ACTIONS AIMED AT CONVENTIONAL CIGARETTES AND OTHER TOBACCO PRODUCTS. Tobacco industry expects significant regulatory developments to take place over the next few years, driven principally by the World Health Organization’s Framework Convention on Tobacco Control (“FCTC”). The FCTC is the first international public health treaty on tobacco, and its objective is to establish a global agenda for tobacco regulation with the purpose of reducing initiation of tobacco use and encouraging cessation. Regulatory initiatives that have been proposed, introduced or enacted include: • the levying of substantial and increasing tax and duty charges; • restrictions or bans on advertising, marketing and sponsorship; • the display of larger health warnings, graphic health warnings and other labelling requirements; • restrictions on packaging design, including the use of colors and generic packaging; • restrictions or bans on the display of tobacco product packaging at the point of sale, and restrictions or bans on cigarette vending machines; • requirements regarding testing, disclosure and performance standards for tar, nicotine, carbon monoxide and other smoke constituents levels; • requirements regarding testing, disclosure and use of tobacco product ingredients; 23 • increased restrictions on smoking in public and work places and, in some instances, in private places and outdoors; • elimination of duty free allowances for travellers; and • encouraging litigation against tobacco companies. If electronic cigarettes are subject to one or more significant regulatory initiates enacted under the FCTC, our business, results of operations and financial condition could be materially and adversely affected. Risks Related to Doing Business in Uganda, Tanzania, Ethiopia and Kenya OUR BUSINESS OPERATIONS MAY BE ADVERSELY AFFECTED BY SOCIAL AND POLITICAL UNREST IN UGANDA, TANZANIA, ETHIOPIA AND KENYA. We intend to focus our operations in the East African nations of Uganda, Tanzania, Ethiopia and Kenya, all of which have experienced political unrest in the past. Our business operations could be negatively impacted if any of these nations experiences a period of social and political unrest. Any projects that we undertake in any area subject to political or social unrest could be interrupted if we are unable to hire or retain qualified contractors, or if we are denied access to or otherwise unable to access our projects. We may be required to make additional expenditures to provide increased security for our projects andin order to protect the project, our equipment or contractors and personnel working at a given project site. Significant delays on our projects or increases in expenditures will likely have a material adverse effect on our financial condition and results of operations in the future. OUR BUSINESS AND OPERATIONS MAY BE ADVERSELY AFFECTED BY ECONOMIC INSTABILITY AND ADVERSE BUSINESS AND OPERATING CONDITIONS IN UGANDA, TANZANIA, ETHIOPIA AND KENYA, Relative to companies operating in developed countries, our business and operations will be susceptible to both weaker legal institutions and more complex and costly regulatory processes in the East African Community. Across regions, entrepreneurs in developing economies such as Uganda, Tanzania, Ethiopia and Kenya face regulatory environments that are, on average, less business-friendly than economies classified as “high-income” by the Organization for Economic Co-operation and Development. Therefore, our company may, for example, face higher costs and more bureaucratic procedures to register to do business, obtain construction permits, register or secure real property, pay taxes, and trade across borders. Additionally, these problems will not only result in higher costs and commitments of time to deal with governmental bureaucracy, but our company will also be faced with a less business-friendly regulatory environment. This will mean weaker legal protections for minority shareholders, weaker collateral laws and weaker institutions—such as courts, credit bureaus and collateral registries. Despite the enormous opportunities that exist in the developing economies of Eastern Africa there are alsoinherent economic and sociopolitical risks of doing business in Uganda, Tanzania, Ethiopia or Kenya. The key economic risks range from weak fiscal and monetary policies, high inflation, volatile currencies, high taxes, nationalization issues, skilled labor shortages, inadequate legislation and bureaucratic red tape. Sociopolitical risks include general political instability, crime and safety concerns, graft and corruption, and complex stakeholder relations in the context of land use and development. Most business operators in Africa will also agree that the poor state of physical infrastructure, especially concerning electricity and transportation, is one of the biggest impediments to operating a business in Africa. 24 Although the key business indicators are improving, the region’s operating environment remains one of the most difficult in the world because of the above described risks. All or any one of these risks may increase our cost of doing business or cause our business to fail, which could result in the loss of your investment. OUR BUSINESS AND OPERATIONS MAY BE NEGATIVELY IMPACTED BY LAWS AND REGULATIONS APPLICABLE TO FOREIGN OWNED COMPANIES AND BARRIERS TO FOREIGN INVESTMENT. In part because of its often troubled colonial history, the political and business climate in Eastern Africa is often marked by strong economic nationalism manifested by direct legal barriers or indirect business climate barriers. These barriers include but are not limited to unpredictable actions of nationalization, opaque regulatory approval processes which may favor local firms, delays in customs clearances or visa approvals for expatriate workers, and foreign ownership restrictions in respect of lands and infrastructure. We anticipate that the lack of predictability with respect to the treatment of foreign investment in Eastern Africa may negatively affect our ability to raise project financing. Additionally, any adverse legal or political shift targeted at foreign owned enterprise or investment may result in cost increases, business interruptions, asset seizures or other adverse consequences for our business. Although we intend to mitigate the risk of these possibilities by conducting our business through domestically incorporated subsidiaries and local agents, and although we cannot identify any particular policy, law, or condition that may negatively impact our business at this time, we will have little recourse should any negative conditions arise, and our business could suffer irrecoverable loss or fail as a result. POTENTIAL IMPACT OF CONTROL OF CURRENCY CONVERSION OR RESTRICTIONS ON DIVIDENDS OR ABILITY TO TRANSFER FUNDS OUT OF UGANDA, TANZANIA, ETHIOPIA AND KENYA MAY NEGATIVELY IMPACT OUR BUSINESS. There are no foreign exchange rules and the ability to move funds in and out of Kenya, Uganda and Tanzania, Ethiopia does not have any obstacles except that transactions larger than USD$10,000 must be reported to the central banks of the counties, respectively. Therefore, our company may potentially find its business operations delayed due to red tape and business growth limited or slowed due to a lack of adequate infrastructure in place. INTEREST RATE RISK A typical purchase contract from our suppliers requires that wefurnish an earnest money deposit, a performance guaranty and the ability to discount letters of credit.Finally, as interest rates rise, our cost of capital increases thus impacting our margins. ANY DOWNGRADING OF KENYA, UGANDA OR TANZANIA, ETHIOPIA’S DEBT RATING BY AN INTERNATIONAL RATING AGENCY, OR AN INCREASE IN INTEREST RATES IN ANY OF THESE COUNTRIES, COULD ADVERSELY AFFECT OUR ABILITY TO GENERATE OR USE LETTERS OF CREDIT. With our prospective vendors, we are attempting to establish a record of execution that can eventually lead to back-to-back Letters of Credit, which would greatly enhance our business and help us grow rapidly.Back-to-backLetters of Credit are used primarily in international transactions,with the firstLetter of Credit serving as collateral for the second.Any adverse revisions to the credit ratings for Kenya, Uganda and Tanzania, Ethiopia for domestic and international debt by international rating agencies as well as an increase in interest rates or a tightening of credit may adversely affect our ability to finance growth through back-to-back Letters of Credit, which could lead to a decrease in our growth rate, adversely affecting our stock price. 25 USE OF PROCEEDS Our offering is being made on a self-underwritten, best-efforts basis: no minimum number of shares must be sold in order for the offering to proceed. The offering price per share is $0.003. The following table sets forth the uses of proceeds assuming the sale of 25% ($22,500), 50% ($45,000), 75% ($67,500) and 100% ($90,000), respectively, of the securities offered for sale by the Company. The use of proceeds will be from the net proceeds received after the costs associated with this filing. The offering scenarios presented are for illustrative purposes only and the actual amount of proceeds, if any, may differ. There is no assurance that we will be able to raise any funds through this offering or otherwise. If 25% of Shares Sold If 50% of Shares Sold If 75% of Shares Sold If 100% of Shares Sold GROSS PROCEEDS FROM THIS OFFERING $ 22,500 $ 45,000 $ 67,500 $90,000 NET PROCEEDS FROM THIS OFFERING $35,000 $ 57,500 Purchase of Samples $- $2,500 $7,500 $15,000 Rent and Salaries $- $ 12,500 $30,000 $35,000 Software Development $- $5,000 $ 5,000 $10,000 General and Administrative* $12,500 $15,000 $15,000 $20,000 *This includes reporting expenses for the year (including legal, audit, EDGAR services). Increases in costs can be attributed to an increase in reporting complexity due to expanding operations. The actual costs may differ from the above values, because those were estimated by the Company. For the expected time for completion of the steps above, see Plan of Operation. The proceeds will not be used, fully or in part, to pay salary or make any other payments to the Company’s sole officer and Director, Mr. Guled. The funds invested by our president to acquire the shares he now holds have been used to pay for all the costs incurred to date and will be added to the funds (if any) received through this offering to be used for the development of our Business, pursuant to our Use of Proceeds and Plan of Operations. According to our Use of Proceeds, we intend to prioritize the proceeds from this offering to ensure maintenance of reporting status for the next twelve months. If we cannot raise enough funds to start our Plan of Operations, we would need to seek capital from other resources such as debt financing in order to develop our products. Even if we are able to raise enough funds to implement our plan of operations, we will need to seek capital from other sources to fully develop our products. 26 DETERMINATION OF OFFERING PRICE As there is no established public market for our shares, the offering price and other terms and conditions relative to our shares have been arbitrarily determined by us and do not bear any relationship to assets, earnings, book value, or any other objective criteria of value. In addition, no investment banker, appraiser, or other independent third party has been consulted concerning the offering price for the shares or the fairness of the offering price used for the shares. Although our common stock is not listed on a public exchange, we will be filing to obtain a listing on the OTCQB concurrently with the filing of this prospectus. In order to be quoted on the OTCQB, a market maker must file an application on our behalf in order to make a market for our common stock. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Markets Group, nor can there be any assurance that such an application for quotation will be approved. In addition, there is no assurance that our common stock will trade at market prices in excess of the initial offering price as prices for the common stock in any public market which may develop will be determined in the marketplace and may be influenced by many factors, including the depth and liquidity. DILUTION The price of the current offering is fixed at $0.003 per share. This price is significantly greater than the price paid by our sole officer and director for common equity since our inception on May 7, 2014. The Company’s sole officer and director paid $0.001 per share, a difference of $0.002 per share lower than the sale price in this offering. Dilution represents the difference between the offering price and the net tangible book value per share immediately after completion of this offering. Net tangible book value is the amount that results from subtracting total liabilities and intangible assets from total assets. Dilution arises mainly as a result of our arbitrary determination of the offering price of the shares being offered. Dilution of the value of the shares you purchase is also a result of the lower book value of the shares held by our existing stockholders. The following tables compare the differences of your investment: Percent of Shares Sold 25% 50% 75% 100% Number of shares sold 7,500,000 15,000,000 22,500,000 30,000,000 Anticipated net offering proceeds $12,500 $35,000 $57,500 $80,000 Total shares issued and outstanding post offering 32,500,000 40,000,000 47,500,000 55,000,000 Offering price per share $0.003 $0.003 $0.003 $0.003 Pre-offering net tangible book value/share $0.00051 $0.00051 $0.00051 $0.00051 Post offering net tangible book value/share $0.00083 $0.00129 $0.00159 $0.00181 Increase (Decrease) in net tangible book value per share after offering $0.00032 $0.0078 $0.00108 $0.00130 Dilution per share to new shareholders $0.00217 $0.00171 $0.00141 $0.00119 New shareholders percentage of ownership after offering 23.1% 37.50% 47.37% 54.55% Existing stockholder percentage of ownership after offering 76.9% 62.50% 52.63% 45.45% 27 PLAN OF DISTRIBUTION We are offering common stock for sale. If we are unable to sell our stock and raise money, we will not be able to implement our business plan and will fail. There will be no underwriters used, no dealer's commissions, no finder's fees, and no passive market making for the shares being offered by us. All of these shares will be offered to business associates, friends, and family of our sole director and officer, Ahmed Guled, as well as the general public in all jurisdictions that its prospectus is valid in and will not be limited to any region or country. Our common stock is currently considered a "penny stock" under federal securities laws (Penny Stock Reform Act, Securities Exchange Act Section 3a (51(A)) since its market price is below $5.00 per share. Penny stock rules generally impose additional sales practice and disclosure requirements on broker-dealers who sell or recommend such shares to certain investors. As of the date of this prospectus, we have 25,000,000 common shares issued and outstanding. The Company is registering an additional of 30,000,000 shares of its common stock for possible sale at the price of $0.003 per share. There is no arrangement to address the possible effect of the offerings on the price of the stock. We will receive all proceeds from the sale of the shares. The price per share is fixed at $0.003. Prior to being quoted on the OTCQB, we company may sell our shares in private transactions to individuals. Although our common stock is not quoted on a public exchange, we intend to seek a quote on the Over The Counter Market (OTCQB). In order to be quoted on the OTCQB, a market maker must file an application on our behalf in order to make a market for our common stock. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTCQB, nor can there be any assurance that such an application for quotation will be approved. However, sales by our company must be made at the fixed price of $0.003 for the duration of this offering. The offering will conclude when at the earlier of the sale of all 30,000,000 shares, or 120 days after this registration statement becomes effective with the Securities and Exchange Commission. Further, we will not offer our shares for sale through underwriters, dealers, agents or anyone who may receive compensation in the form of underwriting discounts, concessions or commissions from the Company and/or the purchasers of the shares for whom they may act as agents. The Company is not required to sell any specific number or dollar amount of securities but will use its best efforts to sell the securities offered. Funds raised under this offering placed in the corporate escrow account and all funds raised regardless of the amount will be available to the Company. We will be selling all the shares and will receive all proceeds from the sale. The Company may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This is a self-underwritten (“best-efforts”) offering. This Prospectus is part of a registration statement that permits our sole officer and director to sell the shares being offered by the Company directly to the public, with no commission or other remuneration payable to them for any shares they may sell. There are no plans or arrangements to enter into any contracts or agreements to sell the shares with a broker or dealer. Our sole officer and director will sell the shares and intends to offer them to friends, family members and business acquaintances. In offering the securities on our behalf, our officer and director will rely on the safe harbor from broker dealer registration set out in Rule 3a4-1 under the Securities Act of 1934. The officer and director will not register as broker-dealers pursuant to Section 15 of the Securities Exchange Act of 1934, in reliance upon Rule 3a4-1, which sets forth those conditions under which a person associated with an Issuer may participate in the offering of the Issuer’s securities and not be deemed to be a broker-dealer. 28 1. Our sole officer and director is not subject to a statutory disqualification, as that term is defined in Section 3(a)(39) of the Act, at the time of their participation; 2. Our sole officer and director will not be compensated in connection with their participation by the payment of commissions or other remuneration based either directly or indirectly on transactions in securities; 3. Our sole officer and director is not, nor will be at the time of his participation in the offering, an associated person of a broker-dealer; and 4. Our sole officer and director meet the conditions of paragraph (a)(4)(ii) of Rule 3a4-1 of the Exchange Act, in that they (A) primarily perform, or are intended to primarily perform at the end of the offering, substantial duties for or on behalf of our Company, other than in connection with transactions in securities; and (B) is not a broker or dealer, or has been an associated person of a broker or dealer, within the preceding twelve months, and (C) has not participated in selling and offering securities for any Issuer more than once every twelve months other than in reliance on Paragraphs (a)(4)(i) or (a)(4)(iii). In addition and without limiting the foregoing, the Company will be subject to applicable provisions, rules and regulations under the Exchange Act with regard to security transactions during the period of time when this Registration Statement is effective. We will pay all expenses incidental to the registration of the shares (including registration pursuant to the securities laws). Holders of Our Common Stock As of the date of this prospectus, we have no shareholders, other than our sole officer and Director, Mr. Guled. There are no other affiliates to the Company and Mr. Guled will not purchase any of the shares offered herein. Currently, we have one (1) holder of record of our common stock, Mr. Guled. Mr. Guled owns 25,000,000 shares that would be subject to the resale restrictions of Rule 144. Under Rule 144(k), once Mr. Guled is no longer affiliate of the Company (as long as the holder has not been an affiliate during the three months prior to the sale) and has held the restricted securities for more than six months; Mr. Guled could freely sell such securities without compliance. Affiliates, however, are not eligible to use Rule 144(k) and therefore must always comply with the applicable Rule 144 conditions for resale of their securities. Rule 144 Shares Our securities may only be sold pursuant to an effective registration statement, or a valid exemption from registration. Rule 144 under the Securities Act of 1933 creates a safe harbor for the sale of securities under the exemption set forth in Section 4(1) of the Securities Act. However, the Registrant is a “Shell Company” as defined in Rule 405 of the Securities Act and Rule 12b-2 of the Exchange Act, and Rule 144 is not available to securities of Shell Companies. Furthermore, Rule 144 is only available to securities of former shell companies after certain conditions have been met. A Shell Company is a registrant, other than an asset-backed issuer, that has: no or nominal operations; and either: (i) no or nominal assets; (ii) assets consisting solely of cash and cash equivalents; or (iii) assets consisting of any amount of cash and cash equivalents and nominal other assets. DESCRIPTION OF SECURITIES Our authorized capital stock consists of 200,000,000 shares of common stock, par value $0.00001 per share. There is currently no public market for our common stock and there can be no guarantee that any such market will ever develop. 29 Common Stock We have 25,000,000 shares of our common stock issued and outstanding as the date of this prospectus held by 1 holder of record. Holders of our common stock are entitled to one vote for each share in the election of directors and on all matters submitted to a vote of stockholders. There is no cumulative voting in the election of directors. The holders of the common stock are entitled to receive dividends, when and as declared, from time to time, by our board of directors, in its discretion, out of any assets of the Company legally available. Upon the liquidation, dissolution or winding up of the Company, the remaining assets of the Company available for distribution to stockholders will be distributed among the holders of common stock, pro rata based on the number of shares of common stock held by each. Holders of common stock generally have no pre-emptive, subscription, redemption or conversion rights. The outstanding shares of common stock are, when issued, fully paid and non-assessable. Pre-emptive Right No holder of any shares of our company stock has pre-emptive or preferential rights to acquire or subscribe for any unissued shares of any class of stock or any unauthorized securities convertible into or carrying any right, option or warrant to subscribe for or acquire shares of any class of stock not disclosed herein. Non-cumulative Voting Holders of shares of our common stock do not have cumulative voting rights, which means that the holders of more than 50% of the outstanding shares, voting for the election of directors, can elect all of the directors to be elected, if they so choose and, in such event, the holders of the remaining shares will not be able to elect any of our directors. Assuming all of the shares offered by this prospectus are sold, our sole officer and director will own approximately 40% of our outstanding shares. Preferred Stock We have an authorized class of preferred stock consisting of 100,000,000 shares of preferred stock with par value of $0.00001. No shares of preferred stock are currently issued and outstanding. Dividend Policy As of the date of this prospectus, we have not declared or paid any cash dividends to stockholders. The declaration of any future cash dividend will be at the discretion of our Board of Directors and will depend upon our earnings, if any, our capital requirements and financial position, our general economic conditions and other pertinent conditions. It is our present intention not to pay any cash dividends in the foreseeable future, but rather to reinvest earnings in our business operations. Share Purchase Warrants and Options As of the date of this Prospectus there are no share purchase warrants or options issued and outstanding. Convertible Securities We have not issued any securities convertible into shares of our common stock or granted any rights convertible or exchangeable into shares of our common stock. 30 Rule 144 Restrictions on Resale We are currently considered a “shell company” within the meaning of Rule 12b-2 under the Exchange Act, in that we currently have nominal operations and nominal assets other than cash. Accordingly, the ability of holders of our common stock to re-sell their shares may be limited by applicable regulations. Specifically, the securities sold through this offering can only be resold through registration under the Securities Act of 1933, pursuant to Section 4(1) of the Securities Act, or by meeting the conditions of Rule 144(i) under the Securities Act. Anti-Takeover Provisions Stockholders’ rights and related matters are governed by Nevada corporate law, our articles of incorporation and our bylaws. Certain provisions of the Nevada Private Corporations Law may discourage or have the effect of delaying or deferring potential changes in control of the Company. The cumulative effect of these terms may be to make it more difficult to acquire and exercise control of the Company and to make changes in management. Furthermore, these provisions may make it more difficult for stockholders to participate in a tender or exchange offer for common stock and in so doing may diminish the market value of the common stock. One of the effects of the existence of authorized but unissued shares of our common stock may be to enable our board of directors to render it more difficult or to discourage an attempt to obtain control of the Company and thereby protect the continuity of or entrench our management, which may adversely affect the market price of our common stock. If in the due exercise of its fiduciary obligations, for example, our board of directors were to determine that a takeover proposal were not in the best interests of the Company, such shares could be issued by the board of directors without stockholder approval in one or more private placements or other transactions that might prevent or render more difficult or make more costly the completion of any attempted takeover transaction by diluting voting or other rights of the proposed acquirer or insurgent stockholder group, by creating a substantial voting bloc in institutional or other hands that might support the position of the incumbent board of directors, by effecting an acquisition that might complicate or preclude the takeover, or otherwise. Our bylaws provide that special meetings of stockholders may be called only by our board of directors, the chairman of the board, or our president, or as otherwise provided under Nevada law. Stock Transfer Agent We have not engaged the services of a transfer agent at this time. However, within the next twelve months we anticipate doing so. Until such time as a transfer agent is retained, we will act as our own transfer agent. INTERESTS OF NAMED EXPERTS AND COUNSEL No expert or counsel named in this prospectus as having prepared or certified any part of this prospectus or having given an opinion upon the validity of the securities being registered or upon other legal matters in connection with the registration or offering of the common stock was employed on a contingency basis, or had, or is to receive, in connection with the offering, a substantial interest, direct or indirect, in the registrant or any of its parents or subsidiaries. Nor was any such person connected with the registrant or any of its parents or subsidiaries as a promoter, managing or principal underwriter, voting trustee, director, officer, or employee. Gregg Jaclin and Szaferman Lakind located at 101 Grovers Mill Road, Suite 200, Lawrenceville, NJ 08648 will pass on the validity of the common stock being offered pursuant to this registration statement. 31 DESCRIPTION OF BUSINESS Business Development SIRRUS CORP. is a start-up company incorporated in the State of Nevada on May 7, 2014 with a fiscal year ending August 31. We are seeking to engage in the designing, marketing and distribution of electronic cigarettes (“e-cigarette”) in East Africa. Our office is located at Nyeri Motor Services Building, Moi Nyayo Way, Nyeri, Kenya and our telephone number is + 254722668059. Our registered statutory office is located at 711 S. Carson Street, Suite 6, Carson City, Nevada 89701, (775) 882-4641 . We do not own any property. E-cigarettes are battery-powered products that simulate tobacco smoking through inhalation of nicotine vapor without the fire, flame, tobacco, tar, carbon monoxide, ash, stub, smell and other chemicals found in traditional combustible cigarettes. Africa is poised to become the “future epicenter of the tobacco epidemic,” according to a new analysis from the American Cancer Society
